Citation Nr: 0301263	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

(The issue of entitlement to service connection for PTSD 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1969 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for PTSD 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
issue. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for PTSD on appeal has been obtained; 
VA has notified the veteran of the evidence needed to 
substantiate the claim to reopen addressed in this 
decision, and has requested all relevant evidence 
designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits; in 
light of the Board's finding that new and material 
evidence has been presented and the reopening of the claim 
for service connection for PTSD, there is no reasonable 
possibility that additional assistance would further aid 
in substantiating the claim to reopen service connection 
for PTSD based on new and material evidence. 

2.  The veteran's claim to reopen service connection for 
PTSD was denied in an October 1996 Board decision.

3.  The evidence associated with the claims file 
subsequent to the October 1996 Board decision which is 
new, by itself or in connection with evidence previously 
assembled, is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's October 1996 decision denying reopening of 
a claim for service connection for PTSD was final when 
issued.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2002). 

2.  The evidence received subsequent to the Board's 
October 1996 decision denial of reopening of a claim for 
service connection for PTSD is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000 and implementing regulations also 
apply to claims to reopen based on new and material 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that, in this appellant's case, on the 
appealed issue currently before the Board, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decisions, statement of the case, and supplemental 
statement of the case, the RO advised the appellant of 
what must be demonstrated to reopen a claim for service 
connection for PTSD.  A February 2001 letter from the RO 
advised the veteran of the Veterans Claims Assistance Act 
of 2000, and specifically requested the veteran to 
identify all health care providers and provide specific 
information about claimed in-service stressful events.  
The veteran was notified that, if he identified any source 
of evidence pertinent to his claims and submitted a 
release for the records (VA Form 21-4142), VA would help 
him obtain these records by making a direct request for 
them.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, 
and the appellant has not identified any additional 
evidence or other records that have not been obtained.  
The appellant was afforded a personal hearing before the 
RO in February 2002.    

In light of the finding that new and material evidence has 
been presented and in reopening the claim for service 
connection for PTSD, the Board finds that no further 
evidence is necessary to substantiate the veteran's claim 
to reopen service connection for PTSD.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  As indicated above, upon 
reopening of the claim for service connection for PTSD, 
the Board is undertaking additional development, including 
a request for stressor development and, if warranted, 
further VA psychiatric examination and medical opinion.  
Accordingly, with regard to the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for PTSD, no further 
notice to the veteran or assistance in acquiring 
additional medical evidence is required by the new law or 
regulations.  

II.  Reopening of Claim for Service Connection for PTSD

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Prior to the effective 
date of 38 C.F.R. § 3.304(f) on June 18, 1999, and at the 
time of the veteran's claim to reopen service connection 
for PTSD, the requirements for service connection for PTSD 
were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the 
claimed stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Generally, when a law or 
regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In an October 1996 decision, the Board denied the 
veteran's claim to reopen service connection for PTSD.  
The Board's October 1996 decision denying reopening of a 
claim for service connection for PTSD was final when 
issued.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 20.1100.  
 
A final decision under the provisions of 38 U.S.C.A. 
§ 7105 cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with 
a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory 
changes of the new and material evidence requirement of 
38 C.F.R. § 3.156(a) in the VA regulations implementing 
the Veterans Claims Assistance Act of 2000 apply only to a 
claim to reopen a finally decided claim that was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c) (2002).  
As the RO construed an April 1997 VA examination report as 
the veteran's claim to reopen, which is a date prior to 
the August 29, 2001 effective date for regulatory change 
of the new and material evidence requirement, the changes 
to the definition of new and material evidence at 
38 C.F.R. § 3.156(a) do not apply; the definition of new 
and material evidence in effect prior to August 29, 2001 
will be applied.  

For claims to reopen filed prior to August 29, 2001, new 
and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In this case, in the December 1997 and August 1999 rating 
decisions, October 1999 statement of the case, and August 
2002 supplemental statement of the case during the appeal, 
it is unclear whether the RO implicitly determined that 
new and material evidence had been presented and reopened 
the veteran's claim for service connection for PTSD, and 
considered that issue on a de novo basis.  Regardless of 
the actions of the RO, the Board has a legal duty to 
address the "new and material evidence" requirement.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  See Barnett, 8 Vet. App. 
at 4.  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file 
subsequent to the Board's October 1996 decision which is 
new, by itself or in connection with evidence previously 
assembled, is of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for PTSD.  The bases of the Board's 
October 1996 denial of appeal of claim to reopen were that 
there was no diagnosis of PTSD and there was no competent 
medical evidence of nexus between a currently diagnosed 
psychiatric disability (including PTSD) and in-service 
stressful events.

The new evidence of record since the Board's October 1996 
decision includes evidence of medical diagnoses of PTSD.  
In addition, the veteran has offered additional testimony 
regarding the in-service stressful events.  As the 
diagnosis of PTSD was not of record at the time of the 
Board's October 1996 denial of appeal of claim to reopen, 
the Board now finds that additional medical evidence 
associated with the claims file subsequent to the Board's 
October 1996 decision is of sufficient significance that 
it must be considered in order to fairly decide the merits 
of a claim for service connection for PTSD.  Accordingly, 
the Board finds that the evidence received subsequent to 
the Board's October 1996 decision denial is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim for service connection 
for PTSD is granted to this extent only. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

